[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE REQUEST FOR DECLARATORY JUDGMENT AND APPLICATIONFOR INJUNCTION
In reading the two cases of White v. Kampner, 31 Conn. App. 73
and 229 Conn. 465 together with Welch Group, Inc. v.Creative Drywall, Inc., 215 Conn. 464 and New Britain v.Connecticut State Board of Mediation and Arbitration,178 Conn. 559 it appears that in our situation the question of arbitrability is to be decided by the court unless the parties have waived that requirement and agreed that it may be decided by the arbitrator. It would also appear that the question of whether waiver has occurred should be for the court as well. This issue has not been argued nor has the court any evidence of it.
A hearing in regard to any possible waiver must be had. CT Page 8314
Order:  Simultaneous briefs shall be filed by September 7, 1994 and the court will assign a hearing date thereafter.
N. O'Neill, J.